DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, beginning with claim 1, line 1, the scope of invention is unclear in that in the preamble, it is unclear exactly what “comprising” is referring to in the context of the claim language.  It is unclear what is the scope of the “locking structure”.  As the claim is written, the locking structure appears to include at least part of both the first and second cases.  If that is intended to be the case, then the preamble should be amended to clarify that the scope of the invention comprises the entire combination, including the first and second cases.  If not, the claims should be amended to clarify this distinction. 

In claim 1, in the phrases “, fastened to the fastening portion after moving…” and “returned to the release portion…”, it is unclear exactly what element is being referred to as performing these functions in the context of the claim language.
In claim 1, “an applied force”, in both instances, is unclear in the context of the claim language.  What is intended to create this applied force?  And are both instances of the applied force the same or different?
In claim 2, the intended structural and/or functional purpose of the first and second locking recess is unclear in the context of the claim language.  This issue also exists in several of the other dependent claims, such as with respect to “an operating portion”, “two side axles”, and “two limit elements”, for examples.
In claims 4 and 5, it is unclear how and in what way the claimed sliding is intended to take place and for what structural/functional purpose(s) in the context of the claim language. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells Jr. et al., US Patent 6,203,075.  Consider figures 3, 5, 6, and 11. As in claim 1, a locking structure, for fastening  a first case and a second case, comprising a fastening portion (including 39 together with at least part of the element to which it is attached) disposed on the first case; a hook portion (including 38; and a tension spring (including 58) with an end disposed at the second case and another end disposed at the hook portion (see 6 or 11), wherein the hook portion is movable between a locking position and a release position, fastened to the fastening portion after moving to the locking position under an applied force, and returned to the release position under a restoring force exerted the tension spring after escaping from the fastening portion under an applied force.  As in claim 2, the fastening portion comprises a first locking recess (of which the end of the hook engages) and a second locking recess (of which an end of the second case engages with what is broadly considered part of the fastening portion structure) such that the first locking recess and the second locking recess are disposed on opposing sides on an edge of the first case, respectively.  As in claim 3, the hook portion comprises a body and an operating portion, with the operating portion disposed on a lateral side of the body, the lateral side being disposed distal to the second case.  As in claim 4, the hook portion comprises a body, a hook and two slide axles (including 32), the hook being disposed at an end of the body, and the two slide axles being disposed on two sides of the body and, as best understood, slidingly disposed on the second case.  As in claim 5, at least broadly, the second case comprises a receiving concave portion (including 22) and two limit guide slots, the two limit guide slots 36 being disposed on two opposing sides of the receiving concave portion, respectively, and the receiving concave portion receiving the hook portion, such that the slide axles are slidingly disposed in the limit guide slots, respectively.  As in claim 6, the hook portion further comprises two limit elements (including 38a and 38b) disposed on lateral sides of the slide axles, respectively, and the lateral sides of the slide axles face a bottom side of the second case.  As in claim 7, the hook portion comprises a body, a hook and a rib (broadly consider at least 38a and/or 38b), with the hook disposed at an end .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675